793 F.2d 1291
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ROBERT S. GOODWIN; BERTIE M. GOODWIN, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondents-Appellees.
85-1111
United States Court of Appeals, Sixth Circuit.
5/13/86

AFFIRMED
U.S.T.C.
ORDER
BEFORE:  ENGEL, CONTIE and RYAN, Circuit Judges.


1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action, petitioners seek a redetermination of a notice of income tax deficiency for the year 1981.  After pleadings had been filed, the Tax Court awarded judgment on those pleadings for the Commissioner.  The Tax Court also assessed a 2,000 (two thousand) dollar penalty against petitioners on the authority of 26 U.S.C. Sec. 6673 for having filed a frivolous or groundless petition merely for delay.  Petitioners have taken this appeal from the Tax Court's decision.  On appeal both sides have briefed the issues, petitioners proceeding without benefit of counsel.


3
Upon consideration we find the judgment to be amply supported by the record.  As noted in the opinion of the Tax Court, petitioners did not seek redetermination by way of clear, concise averments of fact or law.  Petitioners instead have advanced deliberately murky, sophistic 'tax protest' arguments which have been squarely rejected by courts all over the country.  See, e.g., Perkins v. Commissioner of Internal Revenue, 746 F.2d 1187 (6th Cir. 1984).  This being the case, the Tax Court manifestly did not commit an abuse of discretion in entering judgment for the Commissioner or in assessing the penalty as noted under 26 U.S.C. Sec. 6673.  For these reasons, and for the reasons set forth in the opinion of the Tax Court, we affirm.


4
It appearing therefore that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


5
It is ORDERED that the final order of the Tax Court be and it is hereby affirmed.